Title: Thomas Jefferson to Thomas T. Hewson, 21 January 1810
From: Jefferson, Thomas
To: Hewson, Thomas T.


          
            Sir
             
                     Monticello 
                     Jan. 21. 1810.
          
           I have duly recieved your favor of the 8th inst. informing me that the American Philosophical society had been pleased again unanimously to re-elect me their President. for these continued testimonies of their favor, I can but renew the expressions of my continued gratitude, and the
			 assurances of my entire devotion to their service. if in my present situation, I can, in any wise, forward their laudable pursuits for the information & benefit of mankind, all other duties
			 shall
			 give place to that.
          
            I pray you to be the channel of communicating these sentiments, with the expressions of my dutiful respects to the society, and to accept yourself the assurance of my great esteem and respect.
            
                  Th: Jefferson
          
        